United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        May 17, 2007
                       ______________________
                                                               Charles R. Fulbruge III
                               No. 06-60609                            Clerk
                             Summary Calender
                          ______________________

                          GEORGE W. HAWKINS, Jr.

                           Plaintiff-Appellant,

                                   versus

JOHN E. POTTER, IN HIS OFFICIAL CAPACITY AS POSTMASTER GENERAL OF
                        THE UNITED STATES,

                           Defendant-Appellee,

         ________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                       1:03-cv-00690-LG-RHW
         ________________________________________________


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     George W. Hawkins appeals the district court’s dismissal of

his discrimination complaint under Federal Rules of Civil Procedure

4(i). For   the   first    time   on   appeal,   Hawkins   asserts    several

arguments excusing his failure to timely satisfy requirements for

service and for his failure to provide proof of service.                    He

requests additional time to cure his defective service per Fed. R.


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
Civ. Proc. 4(m) and 4(i)(3).

     We review a district court’s dismissal for failure to effect

timely service of process under an abuse of discretion standard.

Lindsey v. U.S. R.R. Retirement Bd., 101 F.3d 444, 445 (5th Cir.

1996). This Court has noted that “the district court enjoys a broad

discretion   in   determining   whether    to   dismiss   an   action   for

ineffective service of process.” George v. U.S. Dept. of Labor,

Occupational Safety & Health Admin., 788 F.2d 1115, 1116 (5th Cir.

1986)(per curiam).    See also Kreimerman v. Casa Veerkamp, S.A. de

C.V., 22 F.3d 634, 645 (5th Cir. 1994). For effectuating service

upon an officer or employee of the United States sued only in an

official capacity, Fed. R. of Civ. Proc. 4(i)requires service on

that officer or employee, the United States attorney or assistant

U.S. attorney for the district in which the action is brought, and

the Attorney General of the United States in Washington D.C.        These

requirements are generally strictly required. See, e.g., McMasters

v. U.S., 260 F.3d 814, 817 - 818 (7th Cir. 2001).

     Hawkins failed to serve the officer and Attorney General after

he was notified of his defective service by both the defendant’s

answer and his motion to dismiss.1        Hawkins also failed to offer

any evidence that he served the Attorney General or the officer in



     1
      There is no legal requirement that a district court notify
the party regarding an insufficiency of service before deciding a
reasonable time to cure has past. C.f. Systems Signs, 903 F.2d
at 1013 (finding that notice from other party was sufficient).
the suit. The serving party carries the burden of proof.                    Systems

Signs Supplies v. U.S. Dept. of Justice, Washington, D.C., 903 F.2d

1011, 1013 (5th Cir. 1990).

           The district judge allowed more than 120 days for Hawkins to

cure his defective service after both the answer and motion to

dismiss.          Compare Appellee’s Brief at 17 n. 2 with Fed. R. Civ.

Proc. 4(m).         Hawkins did not provide any arguments suggesting good

cause for his defective service to the district court below.2

While the district court has discretion to extend the time allowed

for curing defective service if good is not shown, the court can

also refuse to exercise this discretion.                   Thompson v. Brown, 91

F.3d 20, 21 - 22 (5th Cir. 1996).            We find no basis to suggest that

the district court’s refusal to grant extra time here, in addition

to the significant time already allowed, was an abuse of its

discretion.

       Hawkins’ “good cause” arguments are also raised for the first

time       on    appeal,   and   should   not     be   considered   at   this   time.

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).          Even if a showing of good cause had been properly raised

and    accepted       below,     the   district    court   allowed   a   more   than

appropriate time period past the 120 days after the filing of the

complaint as provided for by Fed. R. Civ. Proc. 4(m) for curing

       2
      The mere fact that a dismissal will effectively bar suit
due to the running of the statute of limitations does not
constitute "good cause" per se. See Petrucelli v. Bohringer and
Ratzinger, 46 F.3d 1298, 1306 n. 7 (3rd Cir. 1995).

                                                                                    3
defective service.   See Appellee’s Brief at 17 n. 2.

     We therefore AFFIRM the district court’s ruling.




                                                        4